IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,809-01


                               IN RE ALFREDO RAMOS, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 913663 IN THE 337TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that in October 2012, he filed an application for a writ of

habeas corpus in Harris County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Harris County, shall forward Relator’s habeas application

to this Court or respond that Relator has not filed a habeas application in Harris County. This

motion for leave to file will be held. Respondent shall comply with this order within thirty days

from the date of this order.

Filed: January 13, 2021
Do not publish